                                      UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF NORTH CAROLINA
                                          CHARLOTTE DIVISION
                                           3:17-cr-293-MOC-DCK-1

              UNITED STATES OF AMERICA,              )
                                                     )
                          vs.                        )
                                                     )                      ORDER
              TIMOTHY ANTHONY MOORE,                 )
                                                     )
                                Defendant.           )
              _______________________________________)

                      THIS MATTER is before the Court on defendant’s pro se Motion for Compassionate

              Release/Reduction of Sentence, (Doc. No. 37).

                                                        ORDER

                       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

              response to defendant’s motion.



Signed: September 11, 2020




                     Case 3:17-cr-00293-MOC-DCK Document 38 Filed 09/11/20 Page 1 of 1
